DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Lantenier does not expressly disclose a plurality of circular rings around the housing, the examiner argues that disks 2, 4 are positioned around the housing and are not inside the housing. The examiner argues that the applicant discloses in claim 1 that the cylindrical housing includes the ends and the cylindrical wall, therefore the disks positioned at the ends read on the feature of rings positioned around the housing. Regarding the argument that disks 2, 4 disclosed by Lantenier cannot read on the feature of controlling the speaker module in various ways, the examiner argues that the support of loudspeaker provided by disks 2, 4 can be interpreted as controlling the speaker module in various way. The limitation “allowing for control of the speaker module in various ways” is broad and the examiner interprets the support of a speaker module as allowing for control in various ways. Regarding the argument that Vu does not disclose a construction similar to Lantenier, the examiner argues that Vu disclose speaker at end of cylindrical housing as Lantennier. Speaker 120 of Vu are attached to housings 334 and one of the ordinary skills in the art could have been motivated to use the support provided by Lantenier as support for the speaker taught by Vu. Regarding the argument that Vu does not disclose a speaker 
Regarding the argument that Vu does not disclose slits as being part of a second enclosures, the examiner argues that Vu teaches a first housing 336 creating a chamber for first driver 120 to left and a second housing 334 for driver 120 in the middle. There are slits 342 for chamber with housing 336 and slits 342 for chamber with housing 334.
Regarding the argument that the securing device of Wiener does not read on the stand member allowing for elevation, the examiner argues that the elastic ring is a member that allow for elevation of the speaker module and therefore read on the claim as it is recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (US 2006/0147075 A1) in view of Lanternier (US 4,905,788).
Regarding claim 1, Vu et al disclose a modular speaker system, comprising: a plurality of speaker modules configured prior to use to function in reproducing various sound channels depending upon specific desires of a user (Vu et al; Fig 3), each of the plurality of speaker modules comprising: a cylindrical housing including an open first end and a closed second end, as well as a cylindrical sidewall extending between the first end and the second end (Vu et al; Fig 3; housing 336); a first driver secured within the first end of the housing, the first driver being mounted within the first end of the housing for directing sound outwardly (Vu et al; Fig 3; driver 210); a second driver positioned within the housing at a central position between the first end and the second end of the housing (Vu et al; Fig 3; driver 208); but do not expressly disclose a plurality of circular rings positioned around the housing allowing for control of the speaker module in various ways. However, Lanternier discloses a speaker unit comprising a plurality of circular rings positioned around the housing allowing for control of the speaker module in various ways (Lanternier; Fig 1; ring 2 and 4 support the speakers 1 and 3). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the ring taught by Lanternier as ring for the speaker modules taught by Vu et al because both disclosures teach cylindrical loudspeakers. The motivation to do so would have been to improve the support of the loudspeaker device.

Regarding claim 2, Vu et al in view of Lanternier the modular speaker system according to claim 1, wherein the first driver completely closes off a central aperture at the first end of the housing and seals an interior of the housing from an external environment (Vu et al; Fig 3; driver 210) and the second driver is mounted in alignment with the first driver such that a central longitudinal axis of the housing extends through a center of both the first driver and the second driver (Vu et al; Fig 3; driver 210).

Regarding claim 6, Vu et al in view of Lanternier the modular speaker system according to claim 1, but do not expressly disclose wherein the plurality of rings includes first, second, third, fourth and fifth rings positioned about the housing from the open first end thereof to the closed second end thereof. However, Lanternier discloses a speaker unit wherein the plurality of rings includes first, second, third, fourth and fifth rings positioned about the housing from the open first end thereof to the closed second end thereof (Lanternier; Fig 1; ring 2 and 4 and decorative ring around housing 10; decorative rings are design choice and a number of rings can be chosen to improve aesthetic). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rings taught by Lanternier as ring for the speaker modules taught by Vu et al because both disclosures teach cylindrical loudspeakers. The motivation to do so would have been to improve the aesthetic of the loudspeaker housing.

Regarding claim 15, Vu et al disclose a speaker module configured prior to use to function in reproducing various sound channels depending upon specific desires of a user (Vu et al; Fig 3), comprising: a cylindrical housing including an open first end and a closed second end, as well as a cylindrical sidewall extending between the first end and the second end (Vu et al; Fig 3; housing 336); a first driver secured within the first end of the housing, the first driver being mounted within the first end of the housing for directing sound outwardly (Vu et al; Fig 3; driver 210); a second driver positioned within the housing at a central position between the first end and the second end of the housing (Vu et al; Fig 3; driver 208); but do not expressly disclose a plurality of circular rings positioned around the housing allowing for control of the speaker module in various ways. However, Lanternier discloses a speaker unit comprising a plurality of circular rings positioned around the housing allowing for control of the speaker module in various ways (Lanternier; Fig 1; ring 2 and 4 support the speakers 1 and 3). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the ring taught by Lanternier as ring for the speaker modules taught by Vu et al because both disclosures teach cylindrical loudspeakers. The motivation to do so would have been to improve the support of the loudspeaker device.

Claims 3-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (US 2006/0147075 A1) in view of Lanternier (US 4,905,788) and further in view of Wiener (US 6,176,346 B1).
Regarding claim 3, Vu et al in view of Lanternier the modular speaker system according to claim 1, but do not expressly disclose wherein an enclosure 

Regarding claim 4, Vu et al in view of Lanternier the modular speaker system according to claim 3, but do not expressly disclose wherein the enclosure is substantially cup-shaped. However, Wiener discloses a speaker unit wherein the enclosure is substantially cup-shaped (Wiener; Fig 1; enclosure 22d). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the speaker taught by Wiener as speaker modules in the speaker system taught by Vu et al because both disclosures teach speaker modules combination for loudspeakers system. The motivation to do so would have been to improve the sound quality of the loudspeaker system.

Regarding claim 5, Vu et al in view of Lanternier the modular speaker system according to claim 4, wherein slits are formed in the housing and are part of the second isolated chamber such that audio signals generated by the second driver may pass through the slits (Vu et al; Fig 3; slit 342).

Regarding claim 10, Vu et al in view of Lanternier the modular speaker system according to claim 1, but do not expressly disclose wherein one of the plurality of rings functions as a stand member allowing for elevation of the speaker module as a desired by user. However, Wiener discloses a speaker unit wherein one of the plurality of rings functions as a stand member allowing for elevation of the speaker module as a desired by user (Wiener; Fig 5a; ring 56 for attaching driver to enclosure to allow for elevation of the speaker module). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the speaker taught by Wiener as speaker modules in the speaker system taught by Vu et al because both disclosures teach speaker modules combination for loudspeakers system. The motivation to do so would have been to improve the sound quality of the loudspeaker system.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (US 2006/0147075 A1) in view of Lanternier (US 4,905,788) and further in view of Avital (US 2012/0207320 A1).
Regarding claim 9, Vu et al in view of Lanternier the modular speaker system according to claim 1, but do not expressly disclose wherein one of the plurality .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651